Citation Nr: 1724941	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for genitourinary disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In May 2013 and June 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.    

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in February 2017.     


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) aggravates his interstitial cystitis.  


CONCLUSION OF LAW

Interstitial cystitis is aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014) ; 38 C.F.R. §§ 3.102, 3.310 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he incurred genitourinary disability during service, and as the result of service-connected disability.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and VA compensation examination reports.  For the following reason, a service connection finding is warranted for interstitial cystitis.  

First, private and VA medical evidence dated as recent as a June 2016 compensation examination report notes the diagnosis of interstitial cystitis.    

Second, since January 2001, the Veteran has been service-connected for PTSD.    

Third, the June 2016 VA examiner indicated that PTSD aggravated interstitial cystitis.  After noting that stress could not cause or permanently worsen interstitial cystitis, the examiner stated that "[s]tress (in this case, PTSD) can cause a flare up of symptoms of interstitial cystitis[.]"  This finding is corroborated by a May 2009 treatment record from the Veteran's private treating urologist who stated, after discussing the Veteran's urinary difficulties, "many of his symptoms sure sound stress related."  As "any increase in disability" amounts to aggravation in a secondary service connection claim, the evidence indicates aggravation here.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.  

Based on the foregoing evidence, service connection is warranted for interstitial cystitis on a secondary basis.  In implementing this finding, and determining the appropriate disability evaluation, a baseline should be established for the interstitial cystitis prior to aggravation by PTSD.  See 38 C.F.R. § 3.310 (b).   


ORDER

Entitlement to service connection for interstitial cystitis is granted.    



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


